Grason, J.,
delivered the opinion of the Court.
The appellee, as assignee of The Harrison Building Association No. 7, of Baltimore City, obtained a decree under Art. 4, secs. 782 to 792, of the Code of Public Local Laws, for the sale of the premises mentioned and described in the mortgage executed by the appellant to said Association, and dated 9th November, in the year 1871. An auditor’s account was stated, which was excepted to by one William Schluderberg and the appellant, hut the Court overruled the exceptions and finally ratified the account on the 7th day of October, 1881, and from the order of ratification this appeal has been taken.
• A motion was made in this Court to dismiss the appeal on the ground that the appellant has no interest in this case.
It appears from the record that the appellant sold and conveyed, subject to his mortgage to the said Building Association, the premises described in the mortgage to William Schluderberg, by deed dated 10th December, 1877, for the consideration of twenty-one hundred and fifty dollars. By this deed he parted with all his interest in the mortgaged premises, and he is, therefore, in nowise interested in this case, and his appeal must he dismissed with costs.

Appeal dismissed.